Name: Commission Regulation (EEC) No 3130/90 of 29 October 1990 amending Regulation (EEC) No 2116/90 fixing for the first five months of the 1990/91 marketing year the maximum quantities of sunflower oil that may be released for consumption in Spain and exported thereform
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 299/28 Official Journal of the European Communities 30 . 10 . 90 COMMISSION REGULATION (EEC) No 3130/90 of 29 October 1990 amending Regulation (EEC) No 2116/90 fixing for the first five months of the 1990/91 marketing year the maximum quantities of sunflower oil that may be released for consumption in Spain and exported thereform HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as last amended by Regulation (EEC) No 387/90 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EEC) No 2116/90 (3) fixes in particular the quantity of sunflower seed which may qualify for compensatory aid ; Whereas, in view of the positive balance in the forecast supply balance for sunflower oil for the 1990/91 mark ­ eting year, the quantity of sunflower seed which may qualify for compensatory aid should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 1 In the third indent of Article 1 of Regulation (EEC) No 2116/90 , '250 000' is hereby replaced by '362 500'. Article 2 The following subparagraph is added to Article 13 (2) of Regulation (EEC) No 1183/86 (4) : The competent agency shall pay the advance on the compensatory aid once the seeds have been identified and on condition that a security equal to 1 1 5 % of the aid in respect of which the advance is paid is lodged by the recipient prior to such payment.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3 . 1986, p. 47. 0 OJ No L 42, 16. 2 . 1990, p . 8 . 0 OJ No L 193, 25 . 7. 1990, p. 16. (4) OJ No L 107, 24. 4. 1986, p. 17.